Exhibit 10.2

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
January 5, 2012, by and among Mindspeed Technologies, Inc., a Delaware
corporation (“Parent”), picoChip Inc., a Delaware corporation (the “Company”),
and the stockholders of the Company named on the signature pages hereto
(collectively, “Stockholders” and each, a “Stockholder”).

RECITALS

A. Concurrently with the execution of this Agreement, Parent, Platinum
Acquisition (UK) Limited, a private company limited by shares registered in
England and Wales and a wholly-owned subsidiary of Parent (“UK Acquiror”),
Platinum Acquisition Corporation, a Delaware corporation and a wholly-owned
subsidiary of UK Acquiror (“Sub”), the Company and certain other parties have
entered into an Agreement and Plan of Merger, dated as of January 5, 2012 (as
may be modified or amended from time to time, the “Merger Agreement”), which
provides for the merger of Sub with and into the Company (the “Merger”).

B. Pursuant to the Merger, all of the issued and outstanding shares of Company
Capital Stock (as defined in the Merger Agreement) shall be converted into the
right to receive the consideration set forth in the Merger Agreement, all upon
the terms and subject to the conditions set forth in the Merger Agreement.

C. Each Stockholder is the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of the number
of outstanding shares of Company Capital Stock and other securities convertible
into, or exercisable or exchangeable for, shares of Company Capital Stock, if
any, all as set forth on the signature page of this Agreement for such
Stockholder.

D. In order to induce Parent to enter into the Merger Agreement, each
Stockholder desires to restrict the transfer or disposition of any of his, her
or its Shares (as defined below), or any other shares of Company Capital Stock
over which such Stockholder has voting power, and desires to vote his, her or
its Shares and any other such shares of Company Capital Stock over which such
Stockholder has voting power so as to facilitate the consummation of the Merger.
The execution and delivery of this Agreement and of the attached form of proxy
is a material condition to Parent’s willingness to enter into the Merger
Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Certain Definitions. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Merger Agreement. For purposes of this
Agreement:

(a) A Person shall be deemed to “Beneficially Own” a security if such Person,
directly or indirectly, through any contract, arrangement, understanding,
relationship, or otherwise, has or shares: (i) voting power, which includes the
power to vote, or to direct the voting of, such security; and/or (ii) investment
power, which includes the power to dispose, or to direct the disposition of,
such security.

(b) “Expiration Date” shall mean the earlier to occur of (i) such date and time
as the Merger Agreement shall have been validly terminated pursuant to Article
IX thereof and (ii) the Effective Time.



--------------------------------------------------------------------------------

(c) “Intel Stockholders” shall mean each of Intel Corporation, Intel Capital
Corporation, Intel Capital (Cayman) Corporation and Middlefield Ventures, Inc.

(d) “Shares” shall mean, with respect to each Stockholder: (i) all equity
securities of the Company (including all shares of Company Capital Stock and any
rights to acquire shares of Company Capital Stock) Beneficially Owned by such
Stockholder as of the date of this Agreement; and (ii) all additional equity
securities of the Company (including all additional shares of Company Capital
Stock and any other rights to acquire shares of Company Capital Stock) of which
such Stockholder acquires Beneficial Ownership during the period from the date
of this Agreement through the Expiration Date or other valid termination of this
Agreement by such Stockholder pursuant to Section 13 hereof.

(e) A Person shall be deemed to have effected a “Transfer” of a security if such
Person directly or indirectly: (i) sells, pledges, encumbers, grants an option
with respect to, transfers or disposes of such security or any interest in such
security; or (ii) enters into an agreement or commitment providing for the sale
of, pledge of, encumbrance of, grant of an option with respect to, transfer of
or disposition of such security or any interest therein.

2. No Transfer of Shares to be Bound by this Agreement. Each Stockholder agrees
that, during the period from the date of this Agreement through the Expiration
Date or other valid termination of this Agreement by such Stockholder pursuant
to Section 13 hereof, such Stockholder shall not Transfer, or cause or permit
any Transfer, of any of his, her or its Shares bound by this Agreement.
Notwithstanding the foregoing, the Stockholder may (a) if the Stockholder is a
private equity or venture capital fund, distribute Shares to its partners,
members, equity holders or affiliated entities, if and only if all of the Shares
held by such private equity or venture capital fund are distributed, (b) if the
Stockholder is an individual, Transfer Shares to any member of Stockholder’s
immediate family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family for estate planning purposes, (c) Transfer Shares
upon the death of Stockholder to such Stockholder’s heirs by will, trust or
intestacy, (d) if the Stockholder is a corporate entity, Transfer Shares to any
parent entity or subsidiary of the Stockholder, and (e) Transfer Shares as
Parent may otherwise agree in writing in its sole and absolute discretion,
provided, further, that any such Transfer shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in writing to be bound by
all of the terms of this Agreement.

3. Transfer of Voting Rights. Each Stockholder agrees that, during the period
from the date of this Agreement through the Expiration Date or other valid
termination of this Agreement by such Stockholder pursuant to Section 13 hereof,
such Stockholder shall not deposit (or permit the deposit of) any of his, her or
its Shares in a voting trust or grant any proxy or enter into any voting
agreement or similar agreement in contravention of the obligations of such
Stockholder under this Agreement with respect to any of his, her or its Shares.

4. Agreement to Vote Shares. Until the Expiration Date or other valid
termination of this Agreement by such Stockholder pursuant to Section 13 hereof,
at every meeting of stockholders of the Company called with respect to any of
the following, and at every adjournment or

 

-2-



--------------------------------------------------------------------------------

postponement thereof, and on every action or approval by written consent of
stockholders of the Company with respect to any of the following, each
Stockholder shall vote, to the extent not voted by the Person(s) appointed under
the Proxy (as defined below), his, her or its Shares or cause his, her or its
Shares to be voted:

(a) in favor of the adoption of the Merger Agreement and approval of the Merger
and each of the other actions expressly contemplated by the Merger Agreement,
which approval shall constitute the adoption and approval of (i) the escrow and
indemnification obligations of the stockholders of the Company set forth in
Article VIII of the Merger Agreement and the deposit of the Escrow Amount into
the Escrow Fund, (ii) the deposit of the Stockholder Representative Escrow
Amount into an account designated in writing by the Stockholder Representative
and (iii) the appointment of Shareholder Representative Services LLC as
Stockholder Representative under, and as defined in, the Merger Agreement,
provided that the Board of Directors of the Company has approved the Merger;

(b) against any proposal made in opposition to, or in competition with,
consummation of the Merger and the Merger Agreement;

(c) against any of the following actions (other than those actions that relate
to the Merger and the transactions contemplated by the Merger Agreement):
(i) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of the Company with any party, (ii) any sale,
lease or transfer of any significant part of the assets of the Company,
(iii) any reorganization, recapitalization, dissolution, liquidation or winding
up of the Company, or (iv) any material change in the capitalization of the
Company or the Company’s corporate structure (other than in connection with the
Approved Debt Financing (as defined below) or (v) any other action that is
intended, or would reasonably be expected to, impede, interfere with, delay,
postpone, discourage or adversely affect the Merger or any of the other
transactions contemplated by the Merger Agreement; and

(d) in favor of waiving any notice that may have been or may be required as a
result of or relating to the Merger Agreement, the Merger and the transactions
contemplated by the Merger Agreement.

Notwithstanding the foregoing, nothing in this Agreement shall limit or restrict
Stockholder from (i) acting in Stockholder’s capacity as a director of the
Company, (ii) voting in Stockholder’s sole discretion on any matter other than
matters referred to in Section 4(a) through (d) hereof (including, without
limitation, any proposal to amend, modify or waive any provisions of the Merger
Agreement or any other document relating to the Merger), (iii) taking any action
(including, without limitation, granting any approval as a stockholder of the
Company) with respect to the approval of a debt financing in principal amount of
not greater than $5,000,000 to occur after the date of this Agreement
(including, without limitation, a convertible debt financing in which the debt
instruments issued therein are convertible into shares of the Company’s capital
stock, and the conversion of such debt instruments into shares of the Company’s
capital stock pursuant to the terms thereof) provided that such debt financing
does not and would not result in the breach of any representation, warrant,
covenant or agreement of the Company or UK Subsidiary set forth in the Merger
Agreement (such financing referenced in this clause (iii), the “Approved Debt
Financing”); or (iv) taking any action in any other capacity other than as a
Stockholder, including without limitation as a party to any agreement with the
Company or Parent.

 

-3-



--------------------------------------------------------------------------------

Prior to the Expiration Date or other valid termination of this Agreement by
such Stockholder pursuant to Section 13 hereof, each Stockholder shall not enter
into any agreement or understanding with any Person to vote or give instructions
in any manner inconsistent with this Section 4.

5. Non-Solicitation Agreement. Each Stockholder other than the Intel
Stockholders covenants and agrees, prior to the Expiration Date or other valid
termination of this Agreement by such Stockholder pursuant to Section 13 hereof,
not to, directly or indirectly, (a) solicit or encourage submission of any
Acquisition Proposal by any Person (other than Parent and its affiliates,
agents, and representatives) or (b) participate in any discussions or
negotiations with, or disclose any information concerning the Company or any of
the Company Subsidiaries to, or afford access to the properties, books, or
records of the Company or any of the Company Subsidiaries, or otherwise assist
or facilitate, or enter into any Contract with, any Person (other than Parent
and its affiliates, agents, and representatives) in connection with any
Acquisition Proposal with respect to the Company, UK Subsidiary, or any of the
Additional Subsidiaries. The provisions of this Section 5 shall not apply to the
Intel Stockholders, provided that each of the Intel Stockholders shall procure
that Abdul Guefor (being the Intel Capital investment manager dealing with the
Company) shall individually comply with such covenants. The parties hereto agree
that irreparable damage would occur in the event that the provisions of this
Section 5 were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed by the parties hereto that Parent
shall be entitled to an immediate injunction or injunctions, without the
necessity of proving the inadequacy of money damages as a remedy and without the
necessity of posting any bond or other security, to prevent breaches of the
provisions of this Section 5 and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which Parent may be
entitled at law or in equity.

6. Confidentiality. Each Stockholder (other than the Intel Stockholders) shall
hold any and all information (a) regarding this Agreement, the Merger, the
Merger Agreement and the transactions contemplated by the Merger Agreement,
including, but not limited to, information in connection with indemnification
claims, Earnout Payments and the Escrow Funds under the Merger Agreement, and
(b) related to business or financial affairs of Parent or its subsidiaries that
such Stockholder has been or shall become privy to by reason of this Agreement,
the Merger, the Merger Agreement, and the transactions contemplated by the
Merger Agreement, in either case with respect to clause (a) or (b) whether
furnished to such Stockholder directly or indirectly, and whether furnished
prior to or following the Expiration Date, by Parent, Company or Shareholder
Representative Services LLC in its capacity as Stockholder Representative (the
“Stockholder Representative”) to the Stockholder in connection with the Merger
Agreement, in strict confidence and shall not divulge any such information to
any third person other than (i) its professional advisers, or (ii) its
employees, officers or directors of such Stockholder, who are bound by
confidentiality restrictions and have a reasonable need to know such
information.

The disclosure and exchange of Confidential Information (as defined in the CNDA)
between Parent and the Intel Stockholders, directly or through the Stockholder
Representative, shall be governed solely by the terms of the Corporate
Non-Disclosure Agreement No. 65176433 dated 30 August 2010 (the “CNDA”) executed
between Parent and Intel Corporation.

 

-4-



--------------------------------------------------------------------------------

Neither the Stockholders nor any of their respective affiliates (other than the
Company, whose actions shall be governed by the Merger Agreement and the
Nondisclosure Agreement effective as of September 14, 2011 between the Company
and Parent) shall issue or cause the publication of any press release or other
public announcement with respect to this Agreement, the Merger, the Merger
Agreement or the other transactions contemplated hereby or thereby without the
prior written consent of the Parent, except as may be required by applicable law
or by any listing agreement with, or the policies of, the New York Stock
Exchange and/or NASDAQ Global Market in which circumstance such announcing party
shall make reasonable efforts to consult with the Parent to the extent
practicable, and except that each Stockholder shall have the right, at any time
following the public announcement of the completion of the Merger by press
release by the Company and Parent, to promote, via press release or other public
or industry marketing and advertising channels, the news of its prior investment
in the Company and the completion of the Merger.

The foregoing provisions shall not preclude communications or disclosures
regarding the performance of a Stockholder’s investments in the Company to
either (i) employees, officers, directors or advisors of such Stockholder (or,
in the case of the Intel Stockholders, of any wholly owned, direct or indirect
subsidiary of Intel Corporation) in each case subject to customary
confidentiality obligations; or (ii) to current or prospective limited partners
in such Stockholder or current or future affiliated funds, to the extent such
information is (A) customarily provided to such current or prospective limited
partners and (B) subject to customary confidentiality restrictions on such
current or prospective limited partners and provided, further, that such
Stockholder shall be held responsible for any breach by any such current or
prospective limited partner.

7. [Reserved]

8. Proxy. Concurrently with the execution of this Agreement, each Stockholder
agrees to deliver to Parent a proxy in the form attached hereto as Exhibit A
(the “Proxy”), which shall be revocable if this Voting Agreement is validly
terminated by such Stockholder in accordance with Section 13 below, and
otherwise shall be irrevocable to the fullest extent permitted by applicable
law, with respect to his, her or its Shares.

9. Representations, Warranties and Covenants of Stockholder. Each Stockholder
represents, warrants and covenants as to himself, herself or itself to Parent as
follows:

(a) Such Stockholder is the record owner and Beneficial Owner of the shares of
Company Capital Stock indicated on the signature page of this Agreement for such
Stockholder.

(b) Such Stockholder does not Beneficially Own any shares or rights to acquire
shares of capital stock of the Company other than the shares of Company Capital
Stock indicated on the signature page of this Agreement for such Stockholder (it
being acknowledged by Parent that each Intel Stockholder may be deemed to
Beneficially Own the shares or rights to acquire shares that are Beneficially
Owned by the other Intel Stockholders).

(c) Such Stockholder has the full power to vote or direct the voting of his, her
or its Shares for and on behalf of all Beneficial Owners of his, her or its
Shares.

(d) As of the date hereof, his, her or its Shares are, and at all times up until
the

 

-5-



--------------------------------------------------------------------------------

Expiration Date or other valid termination of this Agreement by such Stockholder
pursuant to Section 13 hereof will be, free and clear (by waiver or otherwise)
of any rights of first refusal, co-sale rights, security interests, liens,
pledges, claims, options, charges or other encumbrances.

(e) Such Stockholder has full power and authority to make, enter into and carry
out the terms of this Agreement, the Proxy and any other agreement with Parent
to which such Stockholder is a party.

(f) No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Entity or other Person on the part of such
Stockholder is required in connection with the valid execution and delivery of
this Agreement. No consent of such Stockholder’s spouse is necessary under any
“community property” or other laws in order for such Stockholder to enter into
and perform such Stockholder’s obligations under this Agreement.

(g) Such Stockholder either has been fully involved with the negotiations among
the Company, Parent, UK Acquiror and Sub with respect to the Merger Agreement as
a member of the Company’s Board of Directors or as an executive officer of the
Company or is an accredited investor (as defined in Regulation D promulgated by
the U.S. Securities and Exchange Commission) and a sophisticated investor aware
of and familiar with the Company’s business affairs and financial condition, and
has acquired sufficient information with respect to the Merger and the Merger
Agreement to reach a knowledgeable and informed decision to enter into this
Agreement. Such Stockholder has independently concluded in such Stockholder’s
capacity as an individual stockholder of the Company that it is in Stockholder’s
best interest to execute, deliver and perform Stockholder’s obligations under
this Agreement.

11. Additional Documents. Each Stockholder and the Company hereby covenants and
agrees to execute and deliver any additional documents necessary to carry out
this Agreement and the Merger Agreement, provided that such documents are in
customary form and do not impose any additional liability or restrictions on
such Stockholder.

12. Consents and Waivers. Each Stockholder, solely in such Stockholder’s
capacity as an owner of his, her or its Shares, hereby covenants and agrees to
give any consents or waivers (including waivers of preemptive rights, rights of
first refusal, co-sale rights and stock option or restricted stock vesting
rights) that are reasonably required for the consummation of the Merger under
the terms of any agreement to which such Stockholder is a party in such
Stockholder’s capacity as an owner of his, her or its Shares or pursuant to any
rights such Stockholder may have in such Stockholder’s capacity as an owner of
his, her or its Shares.

13. Termination. This Agreement and the Proxy delivered in connection herewith
shall terminate and shall have no further force or effect as of the Expiration
Date. At the option of a Stockholder, this Agreement and the Proxy delivered in
connection herewith shall terminate and be of no further force and effect with
respect to such Stockholder, upon written notice to Parent, if the Merger
Agreement is amended or modified (a) to decrease the aggregate amount payable to
any Stockholder pursuant to the Merger Agreement, (b) to cause the amounts
payable by Parent, UK Acquiror or Sub as consideration for such Stockholder’s
issued and outstanding shares of Company Capital Stock to be distributed in any
manner other than as set forth in the Merger Agreement, (c) to increase such
Stockholder’s indemnity or other obligations or liabilities under the Merger

 

-6-



--------------------------------------------------------------------------------

Agreement, or (d) to provide for any increase in the amount of the Escrow Funds
to be provided by such Stockholder, or any decrease in the amount of
consideration to be received by such Stockholder, or any extension of the time
period for when any monies receivable by such Stockholder will actually be
received by such Stockholder. Notwithstanding anything to the contrary in this
Agreement, the obligations of each Stockholder set forth in Section 6 of this
Agreement (and Section 16 of this Agreement solely as it relates to Section 6 of
this Agreement) shall survive and remain in full force in effect after the
Expiration Date and for a period of five (5) years from the date of this
Agreement.

14. Legending of Shares. If so requested by Parent, each Stockholder agrees that
his, her or its Shares shall bear a legend stating that they are subject to this
Agreement and to an irrevocable proxy. Subject to the terms of Section 2 hereof,
each Stockholder agrees that such Stockholder will not Transfer his, her or its
Shares without first having the aforementioned legend affixed to the
certificates representing the Shares.

15. Fiduciary Duties. Each Stockholder is signing this Agreement solely in such
Stockholder’s capacity as an owner of his, her or its Shares, and nothing herein
shall prohibit, prevent or preclude such Stockholder from taking or not taking
any action in his or her capacity as an officer or director of the Company, to
the extent permitted by the Merger Agreement, or in any other capacity including
without limitation as a party to any agreement with the Company or Parent.

16. Miscellaneous.

(a) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

(b) Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by any of the
parties without the prior written consent of the other parties. Notwithstanding
the foregoing, Parent shall have the right to freely assign this Agreement or
any of its rights, interests or obligations hereunder to any of its affiliates.

(c) Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except by the execution and delivery of a written
agreement executed by the Company, Parent and each of the Stockholders.

(d) Waiver. No failure on the part of Parent to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of Parent in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. Parent shall not be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power,

 

-7-



--------------------------------------------------------------------------------

right, privilege or remedy is expressly set forth in a written instrument duly
executed and delivered on behalf of Parent; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.

(e) Specific Performance; Injunctive Relief. The parties acknowledge that Parent
will be irreparably harmed and that there will be no adequate remedy at law for
a violation of any of the covenants or agreements of Stockholder set forth
herein. Therefore, it is agreed that, in addition to any other remedies that may
be available to Parent upon any such violation, Parent shall have the right to
enforce such covenants and agreements by specific performance, injunctive relief
or by any other means available to Parent at law or in equity.

(f) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice); provided, however, that notices sent by
mail will not be deemed given until received:

 

If to Parent or to the Company

  

Mindspeed Technologies, Inc.

4000 MacArthur Blvd., East Tower

Newport Beach, California, 92660

Attn: General Counsel

Facsimile: (949) 579 3010

With a copy to:   

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Attention: Robert F. Kornegay

Facsimile No.: (650) 493-6811

If to Stockholder:

  

To the address for notice set forth on the signature page hereof.

(g) Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

(h) Submission to Jurisdiction. Each of the parties to this Agreement
(i) consents to submit itself to the personal jurisdiction of any state or
federal court sitting in the State of Delaware in any action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, (ii) agrees that all claims in respect of such
action or proceeding may be heard and determined in any such court, (iii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and (iv) agrees not to bring any
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement in any other court. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so

 

-8-



--------------------------------------------------------------------------------

brought and waives any bond, surety or other security that might be required of
any other party with respect thereto. Any party hereto may make service on
another party by sending or delivering a copy of the process to the party to be
served at the address and in the manner provided for the giving of notices in
Section 16(f). Nothing in this Section, however, shall affect the right of any
party to serve legal process in any other manner permitted by law.

(i) WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF ANY PARTY TO THIS AGREEMENT IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

(j) Attorneys’ Fees and Expenses. If any action or other proceeding relating to
the enforcement of any provision of this Agreement is brought by either party,
the prevailing party shall be entitled to recover reasonable attorneys’ fees,
costs and disbursements (in addition to any other relief to which the prevailing
party may be entitled).

(k) Entire Agreement. This Agreement and the Proxy contain the entire
understanding of the parties in respect of the subject matter hereof, and
supersede all prior negotiations and understandings between the parties with
respect to such subject matter.

(l) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

(m) Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

[Remainder of page intentionally left blank.]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.     STOCKHOLDER:         If an individual: By:  

/s/ Raouf Y. Halim

   

 

Name:   Raouf Y. Halim     Signature   Title:   CEO    

 

      Print Name       If an entity:       Print Name:  

 

      By:  

 

      Name:  

 

      Title:  

 

PICOCHIP INC.     Address: By:  

/s/ Nigel Toon

   

 

Name:   Nigel Toon    

 

Title:   CEO    

 

      Company Capital Stock      

Series F Preferred Stock:                                         

     

Series F-1 Preferred Stock:                                     

     

Series E Preferred Stock:                                         

     

Series E-1 Preferred Stock:                                     

     

Series D Preferred Stock:                                         

     

Series D-1 Preferred Stock:                                     

     

Series C Preferred Stock:                                         

     

Series B Preferred Stock:                                         

     

Common Stock:                                                          

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.    

ATLAS VENTURE FUND V, L.P.

ATLAS VENTURE ENTREPRENEURS’ FUND V, L.P.

By:  

 

    By:   Atlas Venture Associates V, L.P. their general partner Name:  

 

      Title:  

 

    By:   Atlas Venture Associates V, Inc Its general partner      

/s/ [Illegible]

      Vice President

PICOCHIP INC.

    Stockholder Address for Notices: By:  

 

    25 First Street, Suites 303 Name:  

 

    Cambridge, MA 02411 Title:  

 

          Company Capital Stock      

Series F Preferred Stock: 3,790,208

     

Series F-1 Preferred Stock: 155,035

     

Series E Preferred Stock: 1,834,864

     

Series E-1 Preferred Stock: 1,304,386

     

Series D Preferred Stock: 523,846

     

Series D-1 Preferred Stock: 0

     

Series C Preferred Stock: 883,236

     

Series B Preferred Stock: 353,470

     

Common Stock: 0

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.    

SEP II

SEP II B

      By:  

SEP II GP, Limited,

their general partner

By:  

 

    Name:  

 

      Title:  

 

          By:  

/s/ [Illegible]

        Authorized Signatory

PICOCHIP INC.

    Stockholder Address for Notices:     17 Blythswood Square By:  

 

    Glasgow, UK Name:  

 

    G2 4AD Title:  

 

    Tel. +44 (0) 141 273 4000       Fax +44 (0) 141 273 4001      
richard.sparrow@sep.co.uk       stuart.paterson@sep.co.uk       Company Capital
Stock      

Series F Preferred Stock: 323,134                                     

     

Series F-1 Preferred Stock: 78,121

     

Series E Preferred Stock: 882,443

     

Series E-1 Preferred Stock: 505,565

     

Series D Preferred Stock: 278,899

     

Series D-1 Preferred Stock: 0

     

Series C Preferred Stock: 658,430

     

Series B Preferred Stock: 0

     

Common Stock: 0

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.    

HIGHLAND CAPITAL PARTNERS VII

LIMITED PARTNERSHIP

      By:   Highland Management Partners VII Limited Partnership, its General
Partner By:  

 

    Name:  

 

      Title:  

 

    By:   Highland Management Partners VII, LLC, its General Partner       By:  

/s/ [Illegible]

        Authorized Manager

PICOCHIP INC.

    Stockholder Address for Notices:     92 Hayden Avenue By:  

 

    Lexington, MA 02421 Name:  

 

    Tel. +1 781 861 5500 Title:  

 

    Fax +1 781 861 5499       Company Capital Stock      

Series F Preferred Stock: 1,297,628

     

Series F-1 Preferred Stock: 87,496

     

Series E Preferred Stock: 987,432

     

Series E-1 Preferred Stock: 698,456

     

Series D Preferred Stock: 947,447

     

Series D-1 Preferred Stock: 0

     

Series C Preferred Stock: 0

     

Series B Preferred Stock: 0

     

Common Stock: 0

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.     HIGHLAND CAPITAL PARTNERS VII-B LIMITED
PARTNERSHIP       By:   Highland Management Partners VII Limited Partnership,
its General Partner By:  

 

    Name:  

 

      Title:  

 

    By:   Highland Management Partners VII, LLC, its General Partner       By:  

/s/ [Illegible]

        Authorized Manager

PICOCHIP INC.

    Stockholder Address for Notices:     92 Hayden Avenue By:  

 

    Lexington, MA 02421 Name:  

 

    Tel. +1 781 861 5500 Title:  

 

    Fax +1 781 861 5499       Company Capital Stock      

Series F Preferred Stock: 314,441

     

Series F-1 Preferred Stock: 21,202

     

Series E Preferred Stock: 239,294

     

Series E-1 Preferred Stock: 169,249

     

Series D Preferred Stock: 229,585

     

Series D-1 Preferred Stock: 0

     

Series C Preferred Stock: 0

     

Series B Preferred Stock: 0

     

Common Stock: 0

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.     HIGHLAND CAPITAL PARTNERS VII-C LIMITED
PARTNERSHIP       By:   Highland Management Partners VII Limited Partnership,
its General Partner By:  

 

    Name:  

 

      Title:  

 

    By:   Highland Management Partners VII, LLC, its General Partner       By:  

/s/ [Illegible]

        Authorized Manager

PICOCHIP INC.

    Stockholder Address for Notices:     92 Hayden Avenue By:  

 

    Lexington, MA 02421 Name:  

 

    Tel. +1 781 861 5500 Title:  

 

    Fax +1 781 861 5499       Company Capital Stock      

Series F Preferred Stock: 457,925

     

Series F-1 Preferred Stock: 30,877

     

Series E Preferred Stock: 348,458

     

Series E-1 Preferred Stock: 246,480

     

Series D Preferred Stock: 334,345

     

Series D-1 Preferred Stock: 0

     

Series C Preferred Stock: 0

     

Series B Preferred Stock: 0

     

Common Stock: 0

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.     HIGHLAND ENTREPRENEURS’ FUND VII LIMITED
PARTNERSHIP       By:   Highland Management Partners VII Limited Partnership,
its General Partner By:  

 

      Name:  

 

      Title:  

 

    By:   Highland Management Partners VII, LLC, its General Partner       By:  

/s/ [Illegible]

        Authorized Manager

PICOCHIP INC.

    Stockholder Address for Notices:     92 Hayden Avenue By:  

 

    Lexington, MA 02421 Name:  

 

    Tel. +1 781 861 5500 Title:  

 

    Fax +1 781 861 5499       Company Capital Stock      

Series F Preferred Stock: 40,660

     

Series F-1 Preferred Stock: 2,742

     

Series E Preferred Stock: 30,940

     

Series E-1 Preferred Stock: 21,885

     

Series D Preferred Stock: 28,879

     

Series D-1 Preferred Stock: 0

     

Series C Preferred Stock: 0

     

Series B Preferred Stock: 0

     

Common Stock: 0

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.     JAMES URQUHART       By:  

/s/ James Urquhart

By:  

 

      James Urquhart Name:  

 

      Title:  

 

     

PICOCHIP INC.

    Stockholder Address for Notices:     Beaulieu House By:  

 

    Tunbridge Lane Name:  

 

    Bottisham, Cambridge, CB5 9DU Title:  

 

    England       jurquhart@btinternet.com       Company Capital Stock      

Series F Preferred Stock: 69,908

     

Series F-1 Preferred Stock: 3,810

     

Series E Preferred Stock: 47,406

     

Series E-1 Preferred Stock: 32,042

     

Series D Preferred Stock: 9,806

     

Series D-1 Preferred Stock: 0

     

Series C Preferred Stock: 17,346

     

Series B Preferred Stock: 2,604

     

Common Stock: 16,020

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.     INTEL CORPORATION       By:  

/s/ James W. McCall

By:  

 

    Name:   James W. McCall Name:  

 

    Title:   Assistant Treasurer Title:  

 

     

PICOCHIP INC.

    Stockholder Address for Notices:     Intel Capital Corporation By:  

 

    c/o Intel Corporation Name:  

 

    2200 Mission College Boulevard Title:  

 

    M/S SC4-203       Santa Clara, CA 95052       USA       With a copy to:    
  EMEAportfolio@intel.com       Company Capital Stock      

Series F Preferred Stock: 0

     

Series F-1 Preferred Stock: 0

     

Series E Preferred Stock: 0

     

Series E-1 Preferred Stock: 0

     

Series D Preferred Stock: 65,300

     

Series D-1 Preferred Stock: 0

     

Series C Preferred Stock: 0

     

Series B Preferred Stock: 0

     

Common Stock: 0

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.     INTEL CAPITAL (CAYMAN) CORPORATION       By:  

/s/ James W. McCall

By:  

 

    Name:   James W. McCall Name:  

 

    Title:   Assistant Treasurer Title:  

 

     

PICOCHIP INC.

    Stockholder Address for Notices:     Intel Capital Corporation By:  

 

    c/o Intel Corporation Name:  

 

    2200 Mission College Boulevard Title:  

 

    M/S SC4-203       Santa Clara, CA 95052       USA       With a copy to:    
  EMEAportfolio@intel.com       Company Capital Stock      

Series F Preferred Stock: 0

     

Series F-1 Preferred Stock: 0

     

Series E Preferred Stock: 0

     

Series E-1 Preferred Stock: 0

     

Series D Preferred Stock: 0

     

Series D-1 Preferred Stock: 0

     

Series C Preferred Stock: 302,878

     

Series B Preferred Stock: 0

     

Common Stock: 0

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.     INTEL CAPITAL CORPORATION       By:  

/s/ James W. McCall

By:  

 

    Name:   James W. McCall Name:  

 

    Title:   Assistant Treasurer Title:  

 

     

PICOCHIP INC.

    Stockholder Address for Notices:     Intel Capital Corporation By:  

 

    c/o Intel Corporation Name:  

 

    2200 Mission College Boulevard Title:  

 

    M/S SC4-203       Santa Clara, CA 95052       USA       With a copy to:    
  EMEAportfolio@intel.com       Company Capital Stock      

Series F Preferred Stock: 1,896,182

     

Series F-1 Preferred Stock: 0

     

Series E Preferred Stock: 308,834

     

Series E-1 Preferred Stock: 294,964

     

Series D Preferred Stock: 62,883

     

Series D-1 Preferred Stock: 0

     

Series C Preferred Stock: 0

     

Series B Preferred Stock: 0

     

Common Stock: 0

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

MINDSPEED TECHNOLOGIES, INC.     MIDDLEFIELD VENTURES, INC.       By:  

/s/ James W. McCall

By:  

 

    Name:   James W. McCall Name:  

 

    Title:   Assistant Treasurer Title:  

 

     

PICOCHIP INC.

    Stockholder Address for Notices:     Intel Capital Corporation By:  

 

    c/o Intel Corporation Name:  

 

    2200 Mission College Boulevard Title:  

 

    M/S SC4-203       Santa Clara, CA 95052       USA       With a copy to:    
  EMEAportfolio@intel.com       Company Capital Stock      

Series F Preferred Stock: 163,556

     

Series F-1 Preferred Stock: 39,541

     

Series E Preferred Stock: 142,137

     

Series E-1 Preferred Stock: 27,841

     

Series D Preferred Stock: 0

     

Series D-1 Preferred Stock: 0

     

Series C Preferred Stock: 0

     

Series B Preferred Stock: 0

     

Common Stock: 0

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

Each of the undersigned stockholders (collectively, “Stockholders” and each, a
“Stockholder”) of picoChip Inc., a Delaware corporation (the “Company”), hereby
irrevocably (to the fullest extent permitted by law) appoints each of Raouf
Halim and Stephen Ananias of Mindspeed Technologies, Inc., a Delaware
corporation (“Parent”), as the sole and exclusive attorneys and proxies of the
undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to all of the shares of capital stock of the
Company that now are or hereafter may be beneficially owned by such Stockholder,
and any and all other shares or securities of the Company issued or issuable in
respect thereof on or after the date hereof (collectively, the “Shares”), in
accordance with the terms of this Proxy. The Shares beneficially owned by each
Stockholder as of the date of this Proxy are listed on the final page of this
Proxy, along with the number(s) of the stock certificate(s) which represent such
Shares. Upon each Stockholder’s execution of this Proxy, any and all prior
proxies given by the undersigned with respect to any of his, her or its Shares
are hereby revoked and such Stockholder agrees not to grant any subsequent
proxies with respect to his, her or its Shares until after the Expiration Date
(as defined below).

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to that certain Voting Agreement dated
as of January 5, 2012 by and among Parent, the Company and the Stockholders (the
“Voting Agreement”), and is granted in consideration of Parent entering into
that certain Agreement and Plan of Merger dated as of January 5, 2012 (the
“Merger Agreement”), by and among Parent, Platinum Acquisition (UK) Limited, a
private company limited by shares registered in England and Wales and a
wholly-owned subsidiary of Parent, Platinum Acquisition Corporation, a Delaware
corporation and a wholly-owned subsidiary of UK Acquiror (“Sub”), the Company
and certain other parties. The Merger Agreement provides for the merger of Sub
with and into the Company in accordance with its terms (the “Merger”), and each
Stockholder is receiving a portion of the proceeds of the Merger. As used in
this Proxy, the term “Expiration Date” shall mean the earlier to occur of
(i) such date and time as the Merger Agreement shall have been validly
terminated pursuant to Article IX thereof, (ii) such date and time as the Merger
shall become effective in accordance with the terms and provisions of the Merger
Agreement and (iii) a valid termination of the Voting Agreement by such
Stockholder pursuant to Section 13 thereof.

 

- 1 -



--------------------------------------------------------------------------------

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by each Stockholder, at any time prior to the Expiration Date, to
act as such Stockholder’s attorney and proxy to vote his, her or its Shares, and
to exercise all voting, consent and similar rights of the undersigned with
respect to his, her or its Shares (including, without limitation, the power to
execute and deliver written consents) at every annual, special, adjourned or
postponed meeting of stockholders of the Company and in every written consent in
lieu of such meeting (provided that the Board of Directors of the Company has
approved the Merger) solely:

(i) in favor of the adoption of the Merger Agreement and approval of the Merger
and each of the other actions expressly contemplated by the Merger Agreement,
which approval shall constitute the adoption and approval of (i) the escrow and
indemnification obligations of the stockholders of the Company set forth in
Article VIII of the Merger Agreement and the deposit of the Escrow Amount into
the Escrow Fund, (ii) the deposit of the Stockholder Representative Escrow
Amount into an account designated in writing by the Stockholder Representative
and (iii) the appointment of Shareholder Representative Services LLC as
Stockholder Representative, under, and as defined in, the Merger Agreement;

(ii) against any proposal made in opposition to, or in competition with,
consummation of the Merger and the Merger Agreement;

(iii) against any of the following actions (other than those actions that relate
to the Merger and the transactions contemplated by the Merger Agreement):
(i) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of the Company with any party, (ii) any sale,
lease or transfer of any significant part of the assets of the Company,
(iii) any reorganization, recapitalization, dissolution, liquidation or winding
up of the Company, or (iv) any material change in the capitalization of the
Company or the Company’s corporate structure (other than in connection with the
Approved Debt Financing (as defined in the Voting Agreement) or (v) any other
action that is intended, or would reasonably be expected to, impede, interfere
with, delay, postpone, discourage or adversely affect the Merger or any of the
other transactions contemplated by the Merger Agreement; and

(iv) in favor of waiving any notice that may have been or may be required as a
result of or relating to the Merger Agreement and/or the Merger.

The attorneys and proxies named above may not exercise this Proxy on any other
matter except as provided in clauses (i), (ii), (iii) or (iv) above.
Notwithstanding any provision to the contrary in this Proxy, the attorneys and
proxies named above may not vote on or consent to any proposal to amend the
Merger Agreement or any other document relating to the Merger. Each Stockholder
may vote his, her or its Shares on all other matters.

Any obligation of a Stockholder hereunder shall be binding upon the successors
and assigns of such Stockholder.

[Remainder of page intentionally left blank.]

 

- 2 -



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated: January 5, 2012    

ATLAS VENTURE FUND V, L.P.

ATLAS VENTURE ENTREPRENEURS’ FUND V, L.P.

    By:   Atlas Venture Associates V, L.P. their general partner     By:   Atlas
Venture Associates V, Inc Its general partner    

/s/ [Illegible]

    Vice President  

Company Capital Stock

   

Series F Preferred Stock: 3,790,208

   

Series F-1 Preferred Stock: 155,035

   

Series E Preferred Stock: 1,834,864

   

Series E-1 Preferred Stock: 1,304,386

   

Series D Preferred Stock: 523,846

   

Series D-1 Preferred Stock: 0

   

Series C Preferred Stock: 883,236

   

Series B Preferred Stock: 353,470

   

Common Stock: 0

[SIGNATURE PAGE TO IRREVOCABLE PROXY]



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated: January 5, 2012    

SEP II

SEP II B

    By:   SEP II GP, Limited,       their general partner     By:  

/s/ [Illegible]

      Authorized Signatory  

Company Capital Stock

   

Series F Preferred Stock: 323,134

   

Series F-1 Preferred Stock: 78,121

   

Series E Preferred Stock: 882,443

   

Series E-1 Preferred Stock: 505,565

   

Series D Preferred Stock: 278,899

   

Series D-1 Preferred Stock: 0

   

Series C Preferred Stock: 658,430

   

Series B Preferred Stock: 0

   

Common Stock: 0

[SIGNATURE PAGE TO IRREVOCABLE PROXY]



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated: January 5, 2012     HIGHLAND CAPITAL PARTNERS VII LIMITED PARTNERSHIP    
By:   Highland Management Partners VII Limited Partnership, its General Partner
    By:   Highland Management Partners VII, LLC, its General Partner     By:  

/s/ [Illegible]

      Authorized Manager  

Company Capital Stock

   

Series F Preferred Stock: 1,297,628

   

Series F-1 Preferred Stock: 87,496

   

Series E Preferred Stock: 987,432

   

Series E-1 Preferred Stock: 698,456

   

Series D Preferred Stock: 947,447

   

Series D-1 Preferred Stock: 0

   

Series C Preferred Stock: 0

   

Series B Preferred Stock: 0

   

Common Stock: 0

[SIGNATURE PAGE TO IRREVOCABLE PROXY]



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated: January 5, 2012     HIGHLAND CAPITAL PARTNERS VII-B LIMITED PARTNERSHIP  
  By:   Highland Management Partners VII Limited Partnership, its General
Partner     By:   Highland Management Partners VII, LLC, its General Partner    
By:  

/s/ [Illegible]

      Authorized Manager  

Company Capital Stock

    Series F Preferred Stock: 314,441     Series F-1 Preferred Stock: 21,202    

Series E Preferred Stock: 239,274

   

Series E-1 Preferred Stock: 169,249

   

Series D Preferred Stock: 229,585

   

Series D-1 Preferred Stock: 0

   

Series C Preferred Stock: 0

   

Series B Preferred Stock: 0

   

Common Stock: 0

[SIGNATURE PAGE TO IRREVOCABLE PROXY]



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated: January 5, 2012     HIGHLAND CAPITAL PARTNERS VII-C LIMITED PARTNERSHIP  
  By:   Highland Management Partners VII Limited Partnership, its General
Partner     By:   Highland Management Partners VII, LLC, its General Partner    
By:  

/s/ [Illegible]

      Authorized Manager  

Company Capital Stock

   

Series F Preferred Stock: 457,925

   

Series F-1 Preferred Stock: 30,877

   

Series E Preferred Stock: 348,458

   

Series E-1 Preferred Stock: 246,480

   

Series D Preferred Stock: 334,345

   

Series D-1 Preferred Stock: 0

   

Series C Preferred Stock: 0

   

Series B Preferred Stock: 0

   

Common Stock: 0

[SIGNATURE PAGE TO IRREVOCABLE PROXY]



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated: January 5, 2012     HIGHLAND ENTREPRENEURS’ FUND VII LIMITED PARTNERSHIP
    By:   Highland Management Partners VII Limited Partnership, its General
Partner     By:   Highland Management Partners VII, LLC, its General Partner    
By:  

/s/ [Illegible]

      Authorized Manager  

Company Capital Stock

   

Series F Preferred Stock: 40,660

   

Series F-1 Preferred Stock: 2,742

   

Series E Preferred Stock: 30,940

   

Series E-1 Preferred Stock: 21,885

   

Series D Preferred Stock: 28,879

   

Series D-1 Preferred Stock: 0

   

Series C Preferred Stock: 0

   

Series B Preferred Stock: 0

   

Common Stock: 0

[SIGNATURE PAGE TO IRREVOCABLE PROXY]



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated: January 5, 2012     JAMES URQUHART     By:  

/s/ James Urquhart

      James Urquhart  

Company Capital Stock

   

Series F Preferred Stock: 69,908

   

Series F-1 Preferred Stock: 3,810

   

Series E Preferred Stock: 47,406

   

Series E-1 Preferred Stock: 32,042

   

Series D Preferred Stock: 9,806

   

Series D-1 Preferred Stock: 0

   

Series C Preferred Stock: 17,346

   

Series B Preferred Stock: 2,604

   

Common Stock: 16,020

[SIGNATURE PAGE TO IRREVOCABLE PROXY]



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated: January 5, 2012     INTEL CORPORATION     By:  

/s/ James W. McCall

    Name:   James W. McCall     Title:   Assistant Treasurer  

Company Capital Stock

   

Series F Preferred Stock: 0

   

Series F-1 Preferred Stock: 0

   

Series E Preferred Stock: 0

   

Series E-1 Preferred Stock: 0

   

Series D Preferred Stock: 65,300

   

Series D-1 Preferred Stock: 0

   

Series C Preferred Stock: 0

   

Series B Preferred Stock: 0

   

Common Stock: 0

[SIGNATURE PAGE TO IRREVOCABLE PROXY]



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated: January 5, 2012     INTEL CAPITAL CORPORATION     By:  

/s/ James W. McCall

    Name:   James W. McCall     Title:   Assistant Treasurer  

Company Capital Stock

   

Series F Preferred Stock: 1,896,182

   

Series F-1 Preferred Stock: 0

   

Series E Preferred Stock: 308,834

   

Series E-1 Preferred Stock: 294,964

   

Series D Preferred Stock: 62,883

   

Series D-1 Preferred Stock: 0

   

Series C Preferred Stock: 0

   

Series B Preferred Stock: 0

   

Common Stock: 0

[SIGNATURE PAGE TO IRREVOCABLE PROXY]



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated: January 5, 2012     INTEL CAPITAL (CAYMAN) CORPORATION     By:  

/s/ James W. McCall

    Name:   James W. McCall     Title:   Assistant Treasurer  

Company Capital Stock

    Series F Preferred Stock: 0    

Series F-1 Preferred Stock: 0

   

Series E Preferred Stock: 0

   

Series E-1 Preferred Stock: 0

   

Series D Preferred Stock: 0

   

Series D-1 Preferred Stock: 0

   

Series C Preferred Stock: 302,878

   

Series B Preferred Stock: 0

   

Common Stock: 0

[SIGNATURE PAGE TO IRREVOCABLE PROXY]



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated: January 5, 2012     MIDDLEFIELD VENTURES, INC.     By:  

/s/ James W. McCall

    Name:   James W. McCall     Title:   Assistant Treasurer  

Company Capital Stock

   

Series F Preferred Stock: 163,556

   

Series F-1 Preferred Stock: 39,541

   

Series E Preferred Stock: 142,137

   

Series E-1 Preferred Stock: 27,841

   

Series D Preferred Stock: 0

   

Series D-1 Preferred Stock: 0

   

Series C Preferred Stock: 0

   

Series B Preferred Stock: 0

   

Common Stock: 0

[SIGNATURE PAGE TO IRREVOCABLE PROXY]